Citation Nr: 0811128	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-21 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a initial compensable evaluation for 
allergic rhinitis.

2.  Entitlement to an initial evaluation greater than 30 
percent for bronchial asthma.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 2002, 
February 2005, and October 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, in which 
service connection was granted for allergic rhinitis and a 
noncompensable evaluation was assigned effective in April 
2000; service connection was granted for bronchial asthma and 
a 30 percent evaluation was assigned effective in April 2000; 
and in which entitlement to TDIU was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a substantive appeal as to the issues 
of entitlement to an evaluation greater than 30 percent for 
bronchial asthma and to TDIU in December 2005, and specified 
that he did not wish to have a hearing before the Board.  
However, in March 2007, prior to his appeal being certified 
to the Board, he submitted a second VA Form 9 with additional 
evidence and stated that he wished to appear before a member 
of the Board appearing at the local RO.  The record does not 
show that the veteran has withdrawn this second request.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge appearing at the 
local RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



